Citation Nr: 1624446	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-17 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for the service-connected right ankle disability from March 27, 2008.  


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from October 1985 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied an increased rating in excess of 10 percent for the right ankle disability.  

This matter was previously remanded by the Board in March 2015 to obtain VA treatment records and a VA examination to help assess the severity of the right ankle disability.  In May 2015, a VA examination was conducted that addressed the current severity of the right ankle disorder and possible related symptoms, and VA treatment records were associated with the claims file; therefore, the Board finds there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  From March 27, 2008 to October 9, 2008, the right ankle disability has been manifested by symptoms of swelling, popping, giving way, and constant pain, with noncompensable limitation of dorsiflexion due to pain and plantar flexion limited 40 degrees, with impairment of the fibula.  

2.  From March 27, 2008 to October 9, 2008, the right ankle disability was not manifested by marked limitation of motion of the ankle, impairment of the fibula with moderate ankle disability, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragulus, nor had the Veteran received an astragalectomy.

3.  From October 9, 2008 to December 13, 2014, the right ankle disability has been manifested by symptoms of swelling, popping, rolling, and pain, with plantar flexion limited to 30 degrees and noncompensable limitation of dorsiflexion due to pain, and impairment of the fibula with moderate ankle disability. 

4.  From October 9, 2008 to December 13, 2014, the right ankle disability was not manifested by impairment of the fibula with severe ankle disability.  

5.  From December 13, 2014, the right ankle disability has been manifested by symptoms of swelling, pain on motion, and tenderness, with noncompensable limitation of motion due to pain, with impairment of the fibula.  

6.  From December 13, 2014, the right ankle disability has not been manifested by marked limitation of motion of the ankle, impairment of the fibula with moderate ankle disability, ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragulus, nor has the Veteran received an astragalectomy.  


CONCLUSIONS OF LAW

1.  From March 27, 2008 to October 9, 2008, the criteria for an increased rating in excess of 10 percent for the right ankle disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	 §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, from October 9, 2008 to December 13, 2014, the criteria for an increased rating of 20 percent for the right ankle disability, but no higher, under Diagnostic Code 5262 have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 	 §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2015).

3.  From December 13, 2014, the criteria for an increased rating in excess of 
10 percent for the right ankle have not been met or more nearly approximated.  	 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102,		 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The duty to notify was satisfied through a May 2008 letter to the Veteran that addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, as well as effective dates.  The Veteran was additionally given specific notice regarding disability rating codes.  See Vazquez-Flores, 580 F.3d 1270.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.   § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2008, October 2008, and May 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of an increased rating for a right ankle disability.  The VA examiners reviewed the claims file, personally interviewed the Veteran, including eliciting a history, conducted a physical examination, diagnosed all relevant symptomatology and impairment (as directed in the March 2015 remand order), and provided opinions as to the functional loss due to the right ankle disability.

The Veteran was afforded an opportunity to testify before a Veterans Law Judge, but withdrew the request.  See August 2015 withdrawal of hearing request.  Therefore, as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 	 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Rating the Ankle Disability 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found appropriate , the assignment of "staged ratings" from March 27, 2008 to October 9, 2008, from October 9, 2008 to December 13, 2014, and from December 13, 2014.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran is currently in receipt of a 10 percent rating for the right ankle disability under Diagnostic Codes 5271-5010, 38 C.F.R. § 4.71a based on evidence of arthritis of the ankle and painful, noncompensable limitation of motion.  

Diagnostic Code 5010 rates traumatic arthritis, which states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 
10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note 	 (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 	 (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

Diagnostic Code 5003 provides that when there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.

Diagnostic Code 5271 rates the limitation of motion of the ankle, and assigns a maximum 20 percent rating for marked limitation of motion, and a 10 percent rating for moderate limitation of motion.  Id.  The words "moderate," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2015).

The Veteran generally contends that the right ankle disability is more severe that the assigned 10 percent rating contemplates.  The Veteran reported breaking his ankle in service during a parachute jump, and stated he now has constant pain and swelling of the right ankle, including pain when walking and sitting.  See March 2008 claim. 

In June 2008, the Veteran was afforded a VA examination to help assess the severity of the right ankle disability.  At that time, the Veteran reported weakness of the ankle, swelling, giving way, and fatigability, as well as constant pain in the ankle, with a pain level of "10" on a scale from 1 to 10, and pain exacerbated by physical activity.  The Veteran reported he is unable to walk or stand for a prolonged periods of time, and pain during long driving.  Upon examination, the VA examiner reported tenderness, popping, and grinding, but no current edema, effusion, weakness, guarding of movement, subluxation, stiffness, heat, redness, lack of endurance, locking, or dislocation.  The Veteran had full range of motion of dorsiflexion (20 degrees), and plantar flexion was limited to 40 degrees (full range of motion is 45 degrees).  X-rays noted mild degenerative changes of the subtalar joint and talo-navicular joint, and ill-defined ossification at the tip of the fibula.  The VA examiner additionally reported there is no indication of malunion to the os calcis or astragalus.  

In October 2008, the Veteran was afforded another VA examination to help assess the severity of the right ankle disability.  At that time, the Veteran reported popping sensations of the right ankle, as well as constant pain.  The Veteran reported weight-bearing on the left side because of the right ankle pain.  The Veteran reported swelling of the ankle after physical activities, and stated the maximum distance he can walk is two city blocks.  Upon examination, the VA examiner noted popping of the posterior peroneal and anterior talo-fibular ligaments.  The VA examiner reported plantar flexion and dorsiflexion to both be 30 degrees, without swelling, redness, heat, Achilles tenderness, or nodularity.  Imaging reports taken in conjunction with the VA examination noted minimal calcifications distal to the fibular malleolus, but no malunion or nonunion of the os calcis or astragalus.  

In May 2015, the Veteran received another VA examination to help assess the severity of the right ankle disability.  At that time, the Veteran reported daily right ankle pain without flare-ups, but difficulties standing for long periods, walking long distances, bending down, and climbing ladders.  The VA examiner noted pain upon weight bearing as well as tenderness of the right ankle.  At that time, the Veteran had full range of motion of both right ankle dorsiflexion and plantar flexion, without loss of range of motion upon three repetitions.  The VA examiner reported functional loss of swelling, disturbance of locomotion, and interference with standing.  No ankle instability was noted, nor any another signs, physical findings, complications, or symptoms related to the right ankle disability, such as a foot disability or scars (as directed to discuss in the March 2015 Board remand).  

Review of VA treatment records shows continuous treatment and complaints of right ankle pain during the rating period on appeal from March 27, 2008.  An April 2009 VA treatment record notes a long history of right lateral ankle discomfort, especially with prolonged activity.  The Veteran reported walking a lot at work.  At that time, there was no swelling or discomfort with inversion or eversion.  A February 2010 VA treatment note reveals complains of right ankle pain that had not worsened and was relieved with ibuprofen.  A December 2014 VA treatment note reflects that the Veteran complained of continued right ankle pain with popping, and stated the ankle often rolls.  At that time, there was no swelling of the right ankle, full range of motion, and no tenderness to palpation.  A January 2015 VA imaging report of the right lower extremity revealed a well aligned right ankle joint without osteoarticular abnormality or acute fractures or suspicious osseous lesions.

From March 27, 2008 to October 9, 2008

After review of the evidence, both medical and lay, the Board finds that from March 27, 2008 to October 9, 2008 the right ankle disability has been manifested by symptoms of swelling, popping, giving way, and pain, with plantar flexion limited to 40 degrees, demonstrating noncompensable limitation of motion more nearly approximating the criteria for a 10 percent rating under Diagnostic Code 5010.  

The Board notes that at the June 2008 VA examination the Veteran had limitation of plantar flexion to 40 degrees, meaning there was 5 degrees less motion than full range of motion.  The Board finds that, based on all the evidence of record, which notes no stiffness, heat, redness, lack of endurance, locking, or dislocation, limitation of plantar flexion to 40 degrees in this instance does not constitute the criteria for "moderate" limitation of motion of the ankle.  

Nonetheless, even if the Board were to find that limitation of plantar flexion to 
40 degrees more nearly approximates the criteria for "moderate" limitation of plantar flexion, "moderate" limitation of motion of the ankle under Diagnostic Code 5271 is rated at 10 percent; therefore, the Veteran would not be able to receive a higher rating under Diagnostic Code 5271.  Furthermore, a separate 10 percent rating under Diagnostic Code 5271 for "moderate" limitation of motion, in addition to a 10 percent rating under Diagnostic Code 5010, which is rated on the basis of noncompensable limitation of motion due to pain, would compensate the same symptom of painful motion, and would, therefore, be impermissible pyramiding.  38 C.F.R. § 4.14; see also Esteban, 6 Vet. App. at 261-62.  

The Board additionally notes that the June 2008 VA examination report reflected that x-rays showed ill-defined ossification at the tip of the fibula, which could more nearly approximate the criteria for a rating under Diagnostic Code 5262, which rates tibia and fibula impairment.  38 C.F.R. § 4.71a.  Nonunion of the tibia or fibula, with loose motion requiring a brace is to be assigned a rating of 40 percent.  Malunion of the tibia or fibula, with marked knee or ankle disability is to be assigned a 30 percent rating; with moderate knee or ankle disability is to be assigned a 20 percent rating; with slight knee or ankle disability is to be assigned a 10 percent rating.  

As discussed above, the Board finds that the limitation of plantar flexion of 40 degrees, in this case, does not more nearly approximate "moderate" ankle limitation of motion, and the evidence of record does not suggest the symptoms of pain and swelling with giving way more nearly approximate the criteria for "moderate" ankle disability; therefore, the criteria for a rating of 20 percent under Diagnostic Code 5262 have not been met for this period.  Furthermore, the Board again finds that the assignment of a separate 10 percent rating under Diagnostic Code 5262 in addition to the 10 percent rating under Diagnostic Code 5010 would be impermissible pyramiding, as the Veteran would again be compensated for the same symptoms of pain, including popping, swelling, tenderness, and rolling of the ankle.  Esteban at 261-62.  

From October 9, 2008 to December 13, 2014

After review of all the evidence, both medical and lay, the Board finds that the criteria for a rating of 20 percent, but no higher, under Diagnostic Code 5262 for "moderate" ankle disability have been more nearly approximated, as the right ankle disability was manifested by symptoms of swelling, popping, rolling, and pain, with plantar flexion limited to 30 degrees with calcification of the tip of the fibula.  The Board additionally finds that the evidence of record does not demonstrate a "marked ankle disability," as described under Diagnostic Code 5262, as the Veteran does not have "marked" limitation of motion of the right ankle.  The Veteran is able to walk short and mid-length distances, has full range of dorsiflexion, and planar flexion is only reduced by 15 degrees (full range of motion is 45 degrees).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a veteran's current symptoms.  See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

In this regard, the Board finds that from October 9, 2008 to December 13, 2014 Diagnostic Code 5262 is the most appropriate code to rate the right ankle disability based on current and present symptoms and clinical findings of plantar flexion limited to 30 degrees (15 degrees less than full range of motion), pain, swelling, tenderness, popping, and rolling of the ankle.  38 C.F.R. §§ 4.20, 4.71a.  Diagnostic Code 5262 is also more favorable to the Veteran than Diagnostic Code 5271 for the period from October 9, 2008 to December 13, 2014 because it results in the higher disability rating of 20 percent for impairment of the fibula with "moderate" ankle disability as opposed to a 10 percent rating based on "moderate" limitation of motion of the ankle.  

From December 13, 2014

Based on review of all the lay and medical evidence, the Board finds that from December 13, 2014 the criteria for a rating in excess of 10 percent for the right ankle disability have not been met or more nearly approximated.  From December 13, 2014, the Veteran has had symptoms of right ankle pain, swelling, interference with standing, and disturbance of locomotion, but with full range of motion of both plantar flexion and dorsiflexion of the right ankle, which after considering the functional loss due to pain, is productive of noncompensable limitation of motion.  See Deluca, 8 Vet. App. at 204-207.  

As the Veteran has had full range of motion from December 13, 2014, the Board finds that the symptoms of the right ankle disability, including pain, swelling, tenderness, and giving way do not more nearly approximate the criteria for a "moderate" ankle disability to warrant a 20 percent rating under Diagnostic Code 5262 for impairment of the fibula.  Furthermore, as discussed above, a separate 
10 percent rating under Diagnostic Code 5262 for "slight" ankle disability in addition to a 10 percent rating under Diagnostic Code 5010 for noncompensable painful motion would constitute impermissible pyramiding, rating the symptoms of painful motion twice.  Esteban, at 261-62.  

The Board has additionally considered whether any other Diagnostic Code or separate rating would be appropriate to rate the right ankle disability during any state of the rating period from March 27, 2008.  Diagnostic Codes 5270 and 5272 focus on ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary at 86 (28th Ed. 1994)).  As the medical evidence of record does not find ankylosis, nor does the Veteran contend the right ankle has ankylosis, a rating under these Diagnostic Codes are not warranted.  

Diagnostic Code 5273 addresses malunion of the os calcis and astragalus.  While the Board finds there is evidence of impairment of the fibula, the evidence of record, both medical and lay, does not show malunion of the os calcis or astragalus, and the Veteran has not undergone an astragalectomy (Diagnostic Code 5274); therefore, the Veteran is not entitled to a separate rating under those Diagnostic Codes. 

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for and ankle disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the right ankle disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Codes 5010, 5262, and 5271, clearly contemplate limitation of motion, and consider functional loss due to symptoms such as pain, popping, giving way, stiffness, swelling, tenderness, and decreased speed of joint motion.  See Diagnostic Code 5271; 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, at 204-07.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the right disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the 
rating issue.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the service-connected disabilities render him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.


ORDER

An increased rating in excess of 10 percent for the right ankle disability from March 27, 2008 to October 9, 2008 is denied; an increased rating of 20 percent from October 9, 2008 to December 13, 2014 is granted; an increased rating in excess of 10 percent from December 13, 2014 is denied. 



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


